Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’ 
Detailed Action
This Action is in response to the papers filed on January 28, 2022. Claims 1-27 are currently pending. Claims 4-7, 15-16, and 19-27 have been withdrawn from consideration by Applicants’ amendment filed on January 28, 2022. No claims were amended, canceled or newly added. 
In response to the restriction requirement of November 30, 2021, Applicants’ election without traverse of Group I, claims 1, 3, 18 and  23, drawn to a method for detecting SARS-CoV-2 cell-mediated immunity in a subject and a combination of peptides comprising at least one peptide selected from the group consisting of SEQ ID NO: 1-10, 12-14, 17, 18, 20-25, 27, 28, 30-39, 41, 43, 44 and 292, and optionally one or more sequences characterized by the amino acid sequences set forth in SEQ ID NO: 11, 16, 19, 26, 29, 40, 42, and 45, is acknowledge.  Claims 1-3, 8-14, 17, 18, and 23 read on the elected invention.
Applicant timely responded to the election requirement in the Paper filed January 28, 2022.  Claims 4-7, 15-16, 19-22, and 24-27  have been  withdrawn from further consideration by Applicants pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. 
The restriction requirement between Group I- XXXXII is still deemed proper and is therefore made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 1-3, 8-14, 17-18 and 23 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application was filed on July 16, 2021 and is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 63/147,235, filing date 02/08/2021, 63/143,021 filing date 01/28/2021 and  63/053,484, filing date 7/17/2020.
Regarding claims 1 and 2, the disclosure of the prior-filed applications, 63/147,235,  63/143,021 and  63/053,484 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, none of prior-filed applications, 63/147,235,  63/143,021 and 63/053,484 with filing dates  02/08/2021, 01/28/2021,  7/17/2020, respectively, recites the amino acid sequences set forth in SEQ ID NO:1-358. 
Accordingly, the effective priority date of claims 1 and 2 is granted as the filing date of the instant application, July 16, 2021. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Regarding claim 3, the disclosure of the prior-filed applications, 63/147,235, filing date 02/08/2021, 63/143,021 filing date 01/28/2021 and  63/053,484, filing date 7/17/2020, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, none of prior-filed applications, 63/147,235,  63/143,021 and 63/053,484 with filing dates  02/08/2021, 01/28/2021,  7/17/2020, respectively, recites the amino acid sequence set forth in SEQ ID NO: 292. 
Accordingly, the effective priority date of claim 3 is granted as the filing date of the instant application, July 16, 2021. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Insofar as claims 8-14 which directly or indirectly depend on claim 1, the effective priority date for claims 8-14 is granted as the filing date of the instant application, July 16, 2021.
Regarding claim 17, requiring at least the amino acid sequences of SEQ ID NOS: 290-306, 308-322,324, 325,328, 328, 330-334, 337-340, and 342-358, the effective priority date of claim 17 is granted as the filing date of the instant application, July 16, 2021. If Applicant 
Regarding claim 18, the disclosure of the prior-filed applications, 63/147,235, filing date 02/08/2021, 63/143,021 filing date 01/28/2021 and  63/053,484, filing date 7/17/2020, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, none of prior-filed applications recites the amino acid sequence set forth in SEQ ID NO: 292. 
Accordingly, the effective priority date of claim 18 is granted as the filing date of the instant application, July 16, 2021. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Thus, the earliest possible priority for claims 1-3,  8-14, 17-18 and 23 of the instant application is July 16, 2021.
                                                                   Claim objections 	The claims are objected to for the following informalities: Applicants election of Group I: drawn to a method for detecting SARS-CoV-2 cell-mediated immunity in a subject and a combination of peptides comprising at least one peptide selected from the group consisting of SEQ ID NO: 1-10, 12-14, 17, 18, 20-25, 27, 28, 30-39, 41, 43, 44 and 292, and optionally one or more sequences characterized by the amino acid sequences set forth in SEQ ID NO: 11, 16, 19, 26, 29, 40, 42, and 45, is noted, however independent claim 1 is only drawn generically to the specific selected Group. The independent claims should be amended to reflect the elected invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 8-14, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 3 and 18 recited the phrase “being characterized by the amino acid sequences set forth in SEQ ID NO: 1-10”.  It is unclear if the phrase “characterized by” should be interpreted narrowly to encompass only materials that have a structure identical to the SEQ ID NO:. or if the phrase should be interpreted broadly to encompass materials which have a structure “similar” to the SEQ ID NO:.  The metes and bounds are not clearly set forth.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, Claim 1 recites the broad recitation “one or more peptides”, and the claim also recites “at least one with the amino acid sequence of SEQ ID NO: 1” which is the narrower statement of the range/limitation.
Claim 11 is indefinite in its recitation of “more than about” for the following reason. “About” encompasses values above and below a reference point whereas “more than” encompasses  only values above the reference point. Therefore the combination of both terms (more than about) is confusing because one term is including values above the reference point whereas the other term is excluding values below the reference point.

Claim 23 is indefinite in its recitation of both a product and a method of using the product in a single claim (See; MPEP 2173.05(p); and IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
	Claims 2, 8-10 and 12-14 are indefinite insofar as they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mond et al., (US Pub. 2021/0277093; filing priority March 2020; See Score search results for SEQ ID NO:5d; Result NO:1 and results for SEQ ID NO: 6 ). 
Mond et al., discloses pharmaceutical compositions for subcutaneous administration comprising peptide epitopes of CoV-2 comprising the peptide identified as SEQ ID NO: 37 of 18 amino acids having 100% sequence identity to the claimed peptide of SEQ ID NO: 5 (paragraphs [0073]; [0090]; [0098] Table 2), and a peptide identified as SEQ ID NO:39 having 100% 

    PNG
    media_image1.png
    645
    943
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    635
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    766
    822
    media_image3.png
    Greyscale

Thus by teaching all the claimed limitations, Mond anticipates the claimed invention.
***
Claims  17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhary et al., (US Pub. 2021/0371822; filing priority May 27, 2020; See Score search results for SEQ ID NO:5d; Result NO:2 ). 
Chaudhary et al., discloses pharmaceutical compositions for the use of primary cells and cell lines as antigen presenting cells (APC) for monitoring immune response to SARS-cov2 and measuring cytotoxicity comprising peptide epitopes of CoV-2 comprising the peptide identified as SEQ ID NO: 994 of 18 amino acids having 100% sequence identity to the claimed peptide of SEQ ID NO: 5 (paragraphs [0078], [0079], [0094]; [0140],[0142],[0168] Table 13), falling within the scope of a least one peptide with the amino acid sequence of SEQ ID NOS: 1-14.  
. 

    PNG
    media_image4.png
    48
    624
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    853
    946
    media_image5.png
    Greyscale

.
                                   Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-3, 8-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kligman et al., (1966, The Journal of Investigative Dermatology; pp. 393-409),  and Glen et al.,  (US Pub 2011/0243979) and further in view of  Mond et al., (US Pub. 2021/0277093; filing priority March 2020; See Score search results for SEQ ID NO:5d; Result NO:1 ). 
Claim 1 is directed to a method for detecting SARS-Cov-2 cell mediated immunity comprising two steps: 1) administering to the skin of the subject one peptide identified by any of the recited sequences in claim 1, and 2) inspecting the skin region in the area of administration for an immune reaction.  
The Specification defines at paragraph [0094] “cell-mediated immunity” as: 
“The terms "cell-mediated immune response", "cell-mediated immunity", "T cell mediated immune response" and "T cell mediated immunity" are used interchangeably herein and refer to the primary response in a subject mainly against invasive microorganisms that cause intracellular infections”


    PNG
    media_image6.png
    352
    487
    media_image6.png
    Greyscale
Regarding claim 1, Kligman et al., discloses methods for antigen immunization using multiple individual allergens including polypeptides such as bacitracin (page 400, Table III; page 401; col. 1), said method comprising administering to the skin of a subject said 
Kligman et al., does not teach administering one peptide including the peptide of SEQ ID NO: 5. 
However, before the effective filing date of the claimed invention, Glen et al.,  teaches compositions for transcutaneous induction of a systemic immune response which elicits antigen-specific immune effectors and provides a therapeutic advantage by simple application of a proteinaceous antigen to skin (paragraph [0013]), said method comprising antigens obtained through recombinant means or peptide synthesis (paragraph [0076]). Glen et al.,  states “In addition to eliciting immune reactions leading to activation and/or expansion of an antigen-specific B and/or T cell population, including a cytotoxic T lymphocyte (CTL), another object of the invention is to positively and/or negatively regulate components of the immune system by using the transcutaneous immunization system to affect antigen-specific helper (Th1 and/or Th2) or delayed-type hypersensitivity (DTH) T-cell subsets through the use of different classes of skin-active adjuvants.” (paragraph [0030]). Glen et al. evidences use of a variety of antigens, including a multivalent toxoid vaccine (tetanus and diphtheria toxoids), a yeast expressed recombinant protein (HIV p55 gag), and whole killed rabies viruses,  using cholera toxin (CT) as an adjuvant (paragraph [0290]). 
The combined teachings of Kligman and Glenn fail to disclose the peptide of SEQ ID NO:6. 
Mond et al., discloses pharmaceutical compositions for subcutaneous administration comprising peptide epitopes of CoV-2 comprising the peptide identified as SEQ ID NO: 37 of 18 
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Kligman, Glenn and Mond to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of administering to the skin antigens including peptides able to achieve  efficient delivery of the antigen through the skin to the immune system induce  antigen-specific helper (Th1 and/or Th2) or delayed-type hypersensitivity (DTH) T-cell subsets[paragraph [0076]). In addition, it would have been obvious to the ordinary artisan that the known techniques of Glenn et al., could have been applied to the method of Kligman with predictable results because the known techniques of Glenn  et al predictably results in methods useful for induction of a cytotoxic T lymphocyte (CTL),(paragraph [0124]). Furthermore, with the aim of inducing a cytotoxic T lymphocyte (CTL) against peptide epitopes of CoV-2, it would have been obvious for one of ordinary skill in the art to apply to the skin the peptide of SEQ ID NO:6 of Mond according to the combined teachings of Kligman and Glenn with a reasonable expectation of success.
Regarding claim 2, the combined teachings of Kligman, Glenn and Mond make obvious the method of claim 1. Additionally, Glenn teaches injection at a single location by intradermal subcutaneous or intramuscular injection (paragraph [0019]). 
Regarding claim 3, the combined teachings of Kligman, Glenn and Mond make obvious the method of claim 1. Moreover, Mond et al., discloses the peptide identified as SEQ ID NO: 37 of 18 amino acids having 100% sequence identity to the claimed peptide of SEQ ID NO: 5 
With regard to claims 8-9, wherein the one peptide exhibits one or more characteristics as defined in claims 8-9 , it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
In the instant case the “wherein” clause of the mouse model provides no patentable weight, as the characteristics are a direct result of the structure of administration to the skin of the subject of the peptide of SEQ ID NO: 5 of the independent claim, absent evidence to the contrary.  
Regarding claim 10, the combined teachings of Kligman, Glenn and Mond make obvious the method of claim 1. Additionally, Kligman et al., discloses inflammation to allergens in skin (page 396; col. 2). 
Regarding claim 12, the combined teachings of Kligman, Glenn and Mond make obvious the method of claim 1. Additionally, Glenn teaches application by microneedles  (claim 11) and syringes (paragraph [0230]).

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kligman et al., (1966, The Journal of Investigative Dermatology; pp. 393-409),  and Glen et al.,  (US Pub 2011/0243979) and further in view of  Mond et al., (US Pub. 2021/0277093; filing priority March 2020; See Score search results for SEQ ID NO:5d; Result NO:1 ) as applied to claims 1, 10 and 12 above, and further in view of  Razzaque et al. (1983;  Arch Dermatol pp. 934-945).  
With regard to claims 1, 10 and 12, the combined teachings of Kligman, Glen and  Mond render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. Further, Glen et al discloses induration (i.e., swelling) after 72 hours of applying the antigen to the skin (paragraph [0136]).
The combined teachings of Kligman, Glen and  Mond do not disclose an induration having a mean of about 3 mm in or on the skin.
Regarding claims 11 and 13, Razzaque is a review paper disclosing skin testing in vivo to asses a type of immunity referred to as delayed-type hypersensitivity (DTH),  wherein the degree of reaction is assessed by clinical examination after injection of an antigenic preparation. Razzaque teaches that the maximum reaction may not occur until 72 hours after injection, especially if the patient is being tested for the first time (page 934; col. 1). Razzaque discloses that the diameter of the erythema and induration should be noted at 24, 48, and 72 hours and states “reactions of only 1 to 4 mm of induration correlate with a positive lymphocyte proliferative response test.” (page 934; col. 2).
It would have been obvious to modify the teachings of Kligman, Glen,  Mond with the teaching of Razzaque to measure the swelling of about 3 mm induced by the presence of the 
Regarding claim 14, the combined teachings of Kligman, Glen and  Mond render obvious the claimed methodology of claim 1. Additionally, Kligman teaches  for non-irritating solids, the concentration of the test substance is 25% by weight; i.e., 25 grans to 75 grams of petrolatum (page 395, col. 2, last paragraph); Glen discloses “It may be possible to use low concentrations of contact sensitizers or other activators of Langerhans cells to induce an immune response without inducing skin lesions.” (paragraph [0098]) and concentrations of antigen of about 2µ/ml (paragraph [0151]) applications of antigen concentrations of 2 mg/ml, 1 mg/ml, 0.5 mg/ml or 0.2 mg/ml solution (paragraph [0229]). 
It would have been obvious to optimize the concentration of peptide based on influential considerations in the design of the assay such as the dose and immunogenicity of the antigen and others.  A skilled artisan would have had a reasonable expectation of success, as the claimed dosages were known to be effective dosages to induce induration after simple application of a proteinaceous antigen to skin.
References made of record in a PTO-892 Form to complete the record
Beck et al., Journal of Immunological Methods Issue 1, 22 January 1986, Pages 125-130. Beck et al., discloses a non-invasive ultrasonic method for measurement of the thickness of the dermis at the site of the tuberculin test.
Conclusion
Claims 1-3, 8-14, 17-18 and 23 are rejected. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633